Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Election/Restriction filed on January 8, 2021 is acknowledged.  Claims 1-25 were canceled and claims 26-54 were newly added.  Claims 26-54 are pending in the instant application.  

Election/Restrictions
Applicant elected without traverse Group 2 (claims 52-54) drawn a peptide and without traverse SEQ ID NO:17  from List I, intravenous injection as the form of delivery from List II in the reply filed January 8, 2021.  Claims 26-51 are withdrawn from consideration as being drawn to a non-elected invention.  *Please note that the elected species, SEQ ID NO:17 was searched and found free of the prior art.  However, the search was extended to other species and art was found (see below rejection).
The restriction is deemed proper and made final in this office action.  Claims 52-54 are examined on the merits of this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 52 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Popel (WO2008085828, cited in Applicant’s IDS).
Popel teaches an isolated peptide comprising the amino acid sequence of human collagen IV derived peptide LRRFSTMPFMFCNINNVCNF with C (cysteine) substituted with Abu, S or A (see page 160, Figure 14).  Popel further suggests wherein a methionine can be substituted with Isoleucine for Pegylation.   Popel teaches that under oxidizing conditions, the sulfide groups from two cysteines may cross react to form a disulfide bond. If the two cysteines exist in the same molecule, this bond can be formed intra-molecularly producing a hairpin-like tertiary structure in a peptide molecule. If those two cysteines exist either in the same molecule or in two different molecules (one cysteine in the amino acid sequence of the peptide) the disulfide bond formation can cause dimerization or multimerization of the molecules. This can induce possible peptide aggregation, thereby reducing therapeutic efficacy (see page 129, last paragraph).  To promote therapeutic efficacy and reduce the formation of disulfide bonds, cysteines are substituted, for example, by an aminobutyric acid (Abu), serine or alanine.  These amino acids have similar physicochemical properties as cysteines, i.e., they include a polar in side chain polarity, neutral in side chain acidity and are largely hydrophobic. Aminobutyric acid is a favorable modification as it conserves the physicochemical and structural characteristics of the cysteine without the reactive sulfide group (see page 130, first paragraph).  Thus, a prima facie case of obviousness exists for substituting the cysteine residues found within the human collagen IV derived peptide with Alanine for 
However, Popel additionally teaches “Pegylation involves the conjugation of polyethylene glycol (PEG) to proteins and peptides. Attaching a PEG increases the molecular weight of a molecule, and yield several significant pharmacological advantages over the unmodified form, which include: improved solubility; reduced dosage frequency without diminished efficacy and potentially reduced toxicity; extended circulating life; and enhanced protection from proteolytic degradation. The presence of methionines in the amino acid sequence of a peptide may induce a low level oxidation reaction at the sulfur containing chain. This can cause the peptide to be unstable in solution or subject to non-specific interactions. The most important potential problem arising from the presence of methionines is the non-specific interactions of these amino acids with PEG chains. These interactions cause binding of the PEG to the methionines, which may present difficulties in purifying Pegylated peptides” (see page 130, last two paragraphs).  Popel further teaches that “The most appropriate strategy for minimizing the effect of the methionines on the Pegylation yield is the substitution of the methionines with isoleucines. Isoleucines have many of the same characteristics as methionines, but no cross-reactivity with the PEG chains.”
Therefore, it would have been obvious at the time of the invention to substitute both methionine residues found in the collagen IV derived peptide of Popel with Isoleucine.  One of ordinary skill in the art would have been motivated to do so to eliminate interference with the ability of the peptide to be Pegylated for therapeutic purposes.   One of ordinary skill in the art would have been further motivated by the fact that Isoleucine has many of the same characteristics as methionines, but no cross-reactivity with the PEG chains as taught by Popel.  There is a reasonable expectation of success given that Popel teaches Methionine substitution with isoleucine and isoleucine has similar characteristics as methionines but do not cross react with PEG.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 52-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10774131 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “An isolated peptide comprising the amino acid sequence LRRFSTXPXXXXNINNVXNF (SEQ ID NO:1), wherein X is any amino acid, with the proviso that: X at position 10 is not Methionine; and X at positions 12 and position 18 are hydrophobic amino acids” see instant claim 54.  The instant application further claims “wherein the peptide has the amino acid sequence LRRFSTAPFAFININNVINF (SEQ ID NO: 17)” (see instant claim 14).
US Patent No. ‘131 claims “A method for treating ocular angiogenesis or ocular vascular permeability not associated with cancer in a patient, comprising administering to the patient an effective amount of a peptide having the amino acid sequence of LRRFSTXPXXXXNINNVXNF (SEQ ID NO: 1), and having at least 85% identity to the amino acid sequence LRRFSTAPFAFININNVINF (SEC) ID NO: 17), optionally having one or more D amino acids.  SEQ ID NO:17 of US Patent NO. ‘131 is identical to instant SEQ ID NO:17 and anticipates instant claims 52-54.


Claims 52-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10106597. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “An isolated peptide comprising the amino acid sequence LRRFSTXPXXXXNINNVXNF (SEQ ID NO:1), wherein X is any amino acid, with the proviso that: X at position 10 is not Methionine; and X at positions 12 and position 18 are hydrophobic amino acids” see instant claim 54.  The instant application further claims “wherein the peptide has the amino acid sequence LRRFSTAPFAFININNVINF (SEQ ID NO: 17)” (see instant claim 14).
US Patent No. ‘597 claims “A method for inhibiting lymphangiogenesis and angiogenesis in a cancer patient comprising administering to the patient a pharmaceutical composition comprising an effective amount of a peptide to inhibit lymphangiogenesis and angiogenesis, the peptide comprising the amino acid sequence LRRFSTXPXXXXNINNVXNF (SEQ ID NO:1), wherein X is any amino acid, with the proviso that: X at position 10 is not Methionine; and X at positions 12 and position 18 are hydrophobic amino acids” (see claim 1).  US Patent No. ‘597 further claims wherein the peptide has the amino acid sequence LRRFSTAPFAFININNVINF (SEQ ID NO:17) which is identical to instant SEQ ID NO:17 and is anticipatory over instant claims 52-54.

Claims 52-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9056923 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “An isolated peptide comprising the amino acid sequence LRRFSTXPXXXXNINNVXNF (SEQ ID NO:1), wherein X is any amino acid, with the proviso that: X at position 10 is not Methionine; and X at positions 12 and position 18 are hydrophobic amino acids” see instant claim 54.  The instant application further claims “wherein the peptide has the amino acid sequence LRRFSTAPFAFININNVINF (SEQ ID NO: 17)” (see instant claim 14).
US Patent No. ‘923 claims “An isolated peptide comprising an amino acid sequence LRRFSTXPXXXXNINNVXNF (SEQ ID No:1), wherein X at position 7 is M, A, or G; X at position 9 is F, A, Y, or G; X at position 10 is M, A, G, dA, or Nle; X at position 11 is F, A, Y, G, or 4-ClPhe; X at position 12 SEQ ID NO:17 of US Patent No. ‘923 is identical to instant SEQ ID NO:17 and is anticipatory over instant claims 52-54.


Claims 52-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-28 of Co-pending AN 17/149583. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “An isolated peptide comprising the amino acid sequence LRRFSTXPXXXXNINNVXNF (SEQ ID NO:1), wherein X is any amino acid, with the proviso that: X at position 10 is not Methionine; and X at positions 12 and position 18 are hydrophobic amino acids” see instant claim 54.  The instant application further claims “wherein the peptide has the amino acid sequence LRRFSTAPFAFININNVINF (SEQ ID NO: 17)” (see instant claim 14).
Co-pending AN 17/149583 claims a nanoparticle, microparticle or gel comprising the collagen IV peptide LRRFSTAPFAFININNVINF (see claim 28, second to last sequence) which is identical to instant SEQ ID NO:17 and thus is anticipatory over instant claims 52-54. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERINNE R DABKOWSKI/             Examiner, Art Unit 1654